Citation Nr: 0414498	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  98-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
May 2001, the Board remanded the above issues to the RO for 
additional action.  The case has been returned to the Board 
for further consideration.

This decision will address the issues of service connection 
for a heart disorder and a skin disorder.  The remand that 
follows will address the issue of service connection for a 
stomach disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no evidence of a heart disorder in service and 
no evidence of arteriosclerosis, cardiovascular-renal 
disease, or endocarditis with one year of discharge from 
service.  

3.  The veteran does not have a present disability of a heart 
disorder.  

4.  The skin disorders in service were acute.  

5.  The veteran does not have a current skin disorder.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).


2.  A skin disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where a veteran had ninety (90) days or more of continuous 
active service and arteriosclerosis, cardiovascular-renal 
disease, or endocarditis become manifest or are aggravated to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  
The provisions of 38 C.F.R. § 3.309(a) were revised effective 
November 7, 2002, to provide that service connection may be 
presumed if a preexisting disability is shown to have been 
aggravated within one year following service.  The previous 
regulation did not contain such a provision related to 
aggravation.  67 Fed.Reg. 67,792 (November 7, 2002).  As 
discussed below, there is no evidence of any heart disease at 
any time after service.  Therefore, there is no prejudice to 
the veteran in the Board considering the revised regulation 
in the first instance.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

Heart disorder

The veteran contends, in essence, that he has a heart 
disorder that was incurred in service.

The veteran is currently service connection for hypertension 
rated as 10 percent disabling.  Therefore, this decision will 
address the issue of entitlement to service connection for a 
heart disorder other than the currently service connected 
hypertension.  This determination will not disturb the 
service connected status or rating of the veteran's 
hypertension.

The service medical records do not show a heart disorder.  A 
report of medical history in October 1992 shows that the 
veteran denied having had heart trouble.  Reports of medical 
examination in October 1976, May 1983, January 1988, and 
October 1992, show the clinical evaluation of the heart was 
normal.  Other service medical records do not show a heart 
disorder and examinations in conjunction with 
hospitalizations in September 1994 and October 1994 do not 
show a heart disorder.  At retirement, the medical history in 
conjunction with the medical evaluation board shows that the 
veteran denied heart trouble.  The clinical evaluation of the 
heart was normal.  Accordingly, there is no evidence of a 
heart disorder during service.  38 C.F.R. § 3.303 (2003).

The veteran received a VA examination in May 1996.  
Hypertension was diagnosed for which service connection has 
been established, however, there was no indication of any 
heart disorder.  Service department medical records dated 
after the veteran's retirement, including records dated 
within one year of discharge, show treatment and evaluation 
for hypertension for which service connection has been 
established.  However, no heart disorder was diagnosed.  
Therefore, there is no evidence of arteriosclerosis, 
cardiovascular-renal disease, or endocarditis within one year 
of discharge from service.  The veteran received another VA 
examination in August 1999.  The veteran reported there was 
no diagnosis of a heart problem as of the date of the 
examination.  At that time an electrocardiogram showed left 
anterior fascicular block and a stress test was suggested.  
An addendum to the examination shows that there was no 
evidence of heart disease based on a stress test.  Therefore, 
there is no evidence of a present heart disorder.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2003).  

Service connection may only be granted for disability 
resulting from disease or injury.  As such, a disability must 
be present.  However, the veteran does not currently have any 
heart disorder.  The veteran has indicated that his 
hypertension can lead to heart disease.  However, a heart 
disorder must be present for this to be considered.  See 
38 C.F.R. § 3.310(a) (2003).  In the absence of proof of a 
present disability, there is no valid claim.  38 C.F.R. 
§ 3.303 (2003); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

There is no evidence of a heart disorder in service or with 
one year of discharge from service.  There is also no present 
disability of a heart disorder.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a heart disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2003).

Skin disorder

The veteran was assessed with seborrheic dermatitis of the 
hands, feet, and back of the neck in 1972.   Reports of 
medical examination in October 1976, May 1983, and January 
1988, show the clinical evaluation of the skin was normal.  A 
report of medical history in October 1992 shows that the 
veteran denied having had skin disease and the medical 
examination shows the clinical evaluation of the skin was 
normal.  Records from August 1993 show cellulitis of the 
right upper extremity and records from October and November 
1993 show the veteran had pyogenic granulomas on his right 
hand.  Examinations in conjunction with hospitalizations in 
September 1994 and October 1994 do not show a skin disorder.  
In February 1995, the veteran was assessed with probable 
Pityrosporum folliculitis on the forehead.   The June 1995 
medical history in conjunction with the medical evaluation 
board shows that the veteran claimed he had skin diseases and 
indicated he had been treated for a skin rash.  The May 1995 
examination in conjunction with the medical evaluation board 
shows the skin was normal.  These records show that the 
veteran had episodes of skin diseases of seborrheic 
dermatitis of the hands, feet, and neck; cellulitis of the 
right upper extremity; pyogenic granulomas of the right hand; 
and probable Pityrosporum folliculitis of the forehead.  
However, examinations and evaluations subsequent to these 
skin disease episodes do not show continuation of the skin 
disorders.  Accordingly, the skin disorders shown in service 
were shown to be acute.  38 C.F.R. § 3.303(a), (b) (2003).


Service department medical records dated after the veteran's 
retirement do not show any complaints related to the skin.  
The VA examination in May 1996 shows a diagnosis of history 
of facial and groin rash not present today.  Such a diagnosis 
does not constitute evidence of a present skin disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
veteran received another VA examination in August 1999.  He 
reported that he was diagnosed with a skin problem in 1972 
and that it was recurrent.  The veteran further reported that 
he was not currently affected by the problem and did not have 
any complaint.  There was no evidence of a skin rash at the 
time of the examination.  The diagnosis was recurrent facial 
skin lesions with no evidence of a skin lesion at that time.  
While the diagnosis was recurrent skin lesions, none were 
shown.  The post service medical evidence which includes two 
VA examination reports and service department medical records 
does not show that the veteran currently has a skin disorder.  
Therefore, the evidence does not show that the veteran has a 
present skin disorder.  

Service connection may only be granted for disability 
resulting from disease or injury.  As such, a disability must 
be present.  However, the veteran does not currently have any 
skin disorder.  In the absence of proof of a present 
disability, there is no valid claim.  38 C.F.R. § 3.303 
(2003); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The skin disorders in service were acute.  The evidence does 
not show that the veteran has a current skin disorder.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a skin disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Veterans Claims Assistance Act 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefits sought in the 
October 1997 statement of the case and a VA letter to the 
appellant in March 2003.  The statement of the case and 
supplemental statements of the case provided the appellant 
with a summary of the evidence in the record used for the 
determinations.  Accordingly, the appellant was advised of 
the evidence necessary to substantiate the claims.  The March 
2003 VA letter advised the appellant of the evidence needed 
to support the claims, the kind of evidence he was 
responsible for obtaining, the evidence VA was responsible 
for obtaining, and that he should indicate whether there was 
additional evidence that he wanted the RO to attempt to 
obtain for the claim or that he should provide the evidence.  
Accordingly, the duty to notify the appellant of what 
evidence he was responsible for obtaining and the evidence VA 
was responsible for obtaining has been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, the claim was received in 1996, well 
before enactment of the VCAA.  Only after the initial rating 
action was promulgated did the AOJ, in March 2003 as noted 
above, provide initial notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to notify VA of provide 
any additional evidence or provide the additional evidence 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412, 421 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412, 421 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in March 2003 was not 
given prior to the first AOJ adjudication of the claim.  
However, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the initial VCAA notice was provided, the AOJ 
readjudicated the appellant's claims and provided him with a 
supplemental statement of the case.  Therefore, not 
withstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the claimant.  

The veteran's service medical records are contained in the 
claims file and he has received VA examinations.  The veteran 
has also provided service department medical records 
following his retirement.  In response to the March 2003 VA 
letter, the veteran did not indicate that there were 
additional service department medical records to be obtained.  
The appellant has not identified additional relevant evidence 
of probative value that has not already been sought and 
associated with the claims file.  In a February 2004 
telephone contact with the veteran, he indicated he had no 
additional evidence to submit and to forward his case to the 
Board.  Accordingly, the facts relevant to this case have 
been properly developed and there are no further actions 
necessary to comply with the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003). 


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

The veteran had complaints of stomach cramps in April and May 
1972.  The diagnosis was spastic bowel.  A September 1987 
clinical record entry shows the complaints of symptoms 
consistent with gastritis.  A September 1994 system review 
history at hospitalization shows that the veteran complained 
of occasional food-related gastrointestinal upset.  The 
report of medical history completed as part of the veteran's 
medical evaluation board indicates that he had frequent 
indigestion and gas reflux after meals.  The May 1996 VA 
examination shows a diagnosis of history of gastroesophageal 
reflux.  A June 1996 service department clinical record shows 
an assessment of gastroesophageal reflux disease.  An August 
1999 VA examination report shows a diagnosis of gastritis and 
recommends that the veteran undergo an upper GI series.  An 
addendum based on an upper GI series shows diagnoses of 
sliding small hiatal hernia and duodenal diverticulum.  

Without further examination of the veteran, the Board is 
unable to ascertain whether the currently diagnosed 
conditions are related to the veteran's gastrointestinal 
complaints during service and at discharge.  Accordingly, 
this case will be returned to the RO for further examination 
of the veteran.  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, further appellate consideration of the veteran's 
claim will be deferred and the case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran be scheduled for a VA examination 
to determine the current diagnosis or 
diagnoses of any current claimed 
"stomach" disability and whether or not 
each diagnosed disability is related to 
active military service.  All appropriate 
tests and studies should be conducted.  
For each diagnosis, the examiner should 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
each diagnosed disability was incurred or 
aggravated during active military 
service.  The examiner should base the 
opinion on a review of the medical 
records and service records contained in 
the claims file, and examination of the 
veteran.  The examiner should provide a 
rationale for all opinions expressed.  
The claims file should be made available 
to the examiner for review.

2.  Following completion of the above, 
the RO should review the veteran's claim 
for service connection for a stomach 
disorder.  If the decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



